January 31, 2013 AVE MARIA MUTUAL FUNDS Ave Maria Catholic Values Fund Ave Maria Growth Fund Ave Maria Rising Dividend Fund Ave Maria Opportunity Fund Ave Maria World Equity Fund Ave Maria Bond Fund Supplement to the Prospectus Dated May 1, 2012 Effective January 31, 2013, Joseph W. Skornicka serves as a co-portfolio manager of the Ave Maria World Equity Fund.Accordingly, the disclosure in the section Management of the Fund - Portfolio Manager in the Risk/Return Summary on page 27and Portfolio Managers in Operation of the Funds on pages 55-56 is revised as follows: RISK/RETURN SUMMARY AVE MARIA WORLD EQUITY FUND Portfolio Managers Gregory R. Heilman, CFA, Senior Vice President and Portfolio Manager of the Adviser, is co-portfolio manager of the Fund and has acted in this capacity since the Fund’s inception in April 2010. Joseph W. Skornicka, CFA, Senior Vice President and Portfolio Manager of the Adviser, is co-portfolio manager of the Fund and has acted in this capacity since January 2013. OPERATION OF THE FUNDS PORTFOLIO MANAGERS Gregory R. Heilman, CFA, co-portfolio manager of the Ave Maria Catholic Values Fund and the Ave Maria World Equity Fund, joined the Adviser in 2003 and currently serves as Senior Vice President and Portfolio Manager. Joseph W. Skornicka, CFA, co-portfolio manager of the Ave Maria World Equity Fund, joined the Adviser in 2012 and currently serves as Senior Vice President and Portfolio Manager.
